United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Dehon et al.			:
Application No. 16/062,796			:	Corrected Decision on Petition
Int’l Filing Date: December 12, 2016		:				
Attorney Docket No. 5000.1060-021		:


This is a corrected decision on the petition under 37 C.F.R. § 1.183 filed May 21, 2021, which requests waiver of the requirement of 37 C.F.R. § 1.321(d) that the reference listed in the concurrently filed terminal disclaimer be prior art that is disqualified in the manner set forth in 37 C.F.R. § 1.104(c)(4)(ii). 

The petition fee of $210 set forth in 37 C.F.R. § 1.17(f) for the petition under 37 C.F.R. § 1.183 was received on May 21, 2021.

The processing fee of $70 set forth in 37 C.F.R. § 1.17(i), which is required for an amendment under 37 C.F.R. § 1.71(g)(1) to name the parties to a joint research agreement outside of the time periods set forth in 37 C.F.R. § 1.71(g)(2), was charged to Deposit Account No. 08-0380 on January 19, 2022, pursuant to fee authorization language on the third page of the petition.

The United States Patent and Trademark Office (“Office”) issued a decision granting the petition on November 30, 2021.  The decision issued on November 30, 2021, is vacated.

For the reasons set forth below, the petition under 37 C.F.R. § 1.183 is DISMISSED.

BACKGROUND

The applicants of record are as follows:

	(1)	The Charles Stark Draper Laboratory, Inc. (“Draper Labs”)
(2)	The National Institute for Research in Data Processing and Automation (“National Institute”), and
	(3)	The Trustees of the University of Pennsylvania (“UPenn”).

On February 2, 2021, the Office issued an Office action provisionally rejecting claims under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims in Patent No. 10,642,616.

On May 21, 2021, applicants filed the petition and a terminal disclaimer to overcome the provisional double patenting rejection based on Patent No. 10,642,616.  
The terminal disclaimer states Draper Labs owns a 100% interest in the application.

The papers filed May 21, 2021, do not include a terminal disclaimer filed on behalf of the National Institute or a terminal disclaimer filed on behalf of UPenn.

The petition requests waiver of the requirement in 37 C.F.R. § 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed with the petition be disqualified as prior art as set forth in 37 C.F.R. § 1.104(c)(4)(ii).   

RELEVANT STATUTE AND REGULATIONS

35 U.S.C. § 102 states, in pertinent part,

	(a)	NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—	
********
(2) 	the claimed invention was described in a patent issued under section 151, or in an application for patent published or
 deemed published under section 122(b), in which the patent 
or application, as the case may be, names another inventor and 
was effectively filed before the effective filing date of the 
claimed invention.
(b)	EXCEPTIONS.—
		********
(2)	DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
			********
(C)	the subject matter disclosed and the claimed invention, 
not later than the effective filing date of the claimed invention, were owned by the same person or subject 
to an obligation of assignment to the same person.
(c)	COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have 
been owned by the same person or subject to an obligation of assignment to the 
same person in applying the provisions of subsection (b)(2)(C) if—
(1) 	the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to 
a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) 	the claimed invention was made as a result of activities 
undertaken within the scope of the joint research agreement; 
and
(3)  	the application for patent for the claimed invention discloses 
or is amended to disclose the names of the parties to the joint research agreement.

37 C.F.R. § 1.104(c)(4)(ii) states,

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) 
and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A) 	The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by 
or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope 
of the joint research agreement; and
(B) 	The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 C.F.R. § 1.321(d) states,

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:
(1) 	Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2) 	Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of 
this section if filed in a reexamination proceeding; and 
(3) 	Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.
 
37 C.F.R. § 1.183 states,

In an extraordinary situation, when justice requires, any requirement of the regulations 
in this part which is not a requirement of the statutes may be suspended or waived by 
the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

The present petition filed under 37 C.F.R. § 1.183 requests waiver of the requirement in            37 C.F.R. § 1.321(d) that the reference listed in the terminal disclaimer filed on May 21, 2021, be disqualified as prior art as set forth in 37 C.F.R. § 1.104(c)(4)(ii).  

The petition asserts “this is an extraordinary situation in which relief should be granted under    37 CFR 1.183” because a “traditional Terminal disclaimer that requires common ownership” is insufficient because this application and the referenced patent are not commonly owned.

The petition under 37 C.F.R. § 1.183 has been fully considered.

A review of the record reveals that the terminal disclaimer filed May 21, 2021, which is based  on a joint research agreement, does not meet all of the terminal disclaimer requirements in         37 C.F.R. § 1.321(d).  The requirement in 37 C.F.R. § 1.321(d) for the reference to be disqualified as prior art can only be waived where the requirements in 37 C.F.R. § 1.104(c)(4)(ii) to establish existence of a joint research agreement have been met and the terminal disclaimer otherwise complies with all of the requirements of 37 C.F.R. § 1.321(d) (except for the reference(s) being disqualified as prior art for which waiver is being presently requested). 

Applicants have met the requirements in 37 CFR 1.104(c)(4)(ii) to establish the existence of a joint research agreement between the parties who developed the subject matter of the reference and the parties who made the claimed invention in the instant application. Specifically, applicants have met the requirements to establish the existence of a joint research agreement (“JRA”) in accordance with 37 C.F.R. § 1.104(c)(4)(ii) by:

(1)	Submitting a statement on May 21, 2021, that the subject matter of reference Patent No. 10,642,616 was developed and the claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. § 100(h) and 37 C.F.R. § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement, 
(2)	Amending the specification on May 21, 2021, to name the parties to the JRA, and
(3)	Submitting the fee set forth in 37 C.F.R. § 1.17(i) as required by 37 C.F.R. 
§ 1.71(g)(2) on May 21, 2021, for the amendment to the specification under       37 C.F.R. § 1.71(g)(1) to disclose the names of the parties to the JRA.

The terminal disclaimer filed on May 21, 2021, does not comply with 37 C.F.R. § 1.321(d) because the terminal disclaimer was not filed by all of the applicants of record.  The only applicant listed on the terminal disclaimer is Draper Labs.  However, the applicants of record are Draper Labs, the National Institute, and UPenn.

Applicants may wish to file a request under 37 C.F.R. § 1.46(c) request (using form PTO/AIA /41) and a corrected application data sheet to correct the applicant.

It is further noted that the petition fails to set forth an extraordinary situation within the meaning of 37 C.F.R. § 1.183 that would warrant the granting of the relief sought.1  

If the reference (Patent No. 10,642,616) is prior art under 35 U.S.C. § 102(a)(2) that can disqualified as prior art pursuant to 37 C.F.R. § 1.104(c)(ii)(4), a terminal disclaimer can be filed under 37 C.F.R. § 1.321(d) without the need for relief under 37 C.F.R. § 1.183.  The petition fails to explain why the reference (Patent No. 10,642,616) is not prior art under 
35 U.S.C. § 102(a)(2) that can be disqualified as prior art under 37 C.F.R. § 1.104(c)(ii)(4).  Justice does not require waiver of the requirement if applicants are capable of satisfying the requirement.

For the reasons set forth in this decision, the present petition is dismissed.

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  If reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail/notification date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.183.”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

A petition fee will not be required for a renewed petition requesting reconsideration of this decision.  Applicant must file a corrected terminal disclaimer for all three applicants or a grantable request to change Draper Labs to the sole applicant with any request for reconsideration.  A new terminal disclaimer fee will not be required for a corrected terminal disclaimer. 

CONCLUSION

1. 	The petition filed on May 21, 2021, under 37 C.F.R. § 1.183 is dismissed. 

2.	Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions




    
        
            
    

    
        1 A petition requesting waiver or suspension of a rule that is not also a requirement of any statute, must be accompanied by a showing by petitioner that distinctly identifies a specific extraordinary situation surrounding a specific rule in which compliance with that specific rule could result in undue harm to the applicant. This showing must also discuss what the alleged harm is, or will be, in the event the petition is not granted. The alleged harm must be at a level in which justice requires that the petition be granted and the subject rule be waived or suspended.